     Case 8:20-cv-00301-GW-PJW Document 13 Filed 06/16/20 Page 1 of 4 Page ID #:44



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10    PAUL LEE,                            )    CASE NO. SACV 20-301-GW-PJW
                                           )
11                      Plaintiff,         )    ORDER DISMISSING ACTION FOR
                                           )    FAILURE TO PROSECUTE
12                 v.                      )
                                           )
13    CITY OF HUNTINGTON BEACH,            )
      CALIFORNIA, et al.,                  )
14                                         )
                        Defendants.        )
15                                         )
16         Plaintiff Paul Lee filed this civil rights action in February
17    2020, alleging Defendants City of Huntington Beach Police Department,
18    Officer Dineen, and Doe 2 targeted him because he is homeless and
19    arrested him on a fictitious charge claiming “illegal storage of
20    property.”    He claims they also used excessive force against him.
21    Plaintiff seeks injunctive relief, monetary damages, and punitive
22    damages.    (Complaint at 6.)
23         On May 13, 2020, after the Court received mail returned
24    undelivered by the Postal Service for the third time, the Court
25    ordered Plaintiff to provide the Court with a new address by June 12,
26    2020 and/or register for CM/ECF so that the Court could serve him
27    electronically.    The Court warned Plaintiff that failure to timely
28
     Case 8:20-cv-00301-GW-PJW Document 13 Filed 06/16/20 Page 2 of 4 Page ID #:45



 1    abide by this order would result in dismissal of the action.           On June
 2    3, 2020, that order, too, was returned to the Court undelivered.
 3         Because the case cannot proceed without Plaintiff’s participation
 4    and because Plaintiff is unable or unwilling to provide the Court with
 5    an address where he can receive mail, the Court concludes that
 6    dismissal without prejudice is warranted under Federal Rule of Civil
 7    Procedure Rule 41(b).     See Ferdik v. Bonzelet, 963 F.2d 1258, 1263
 8    (9th Cir. 1992); see also, e.g., Louis v. Governor of California, 2019
 9    WL 5543547, at *2 (C.D. Cal. Oct. 25, 2019), judgment entered, 2019 WL
10    5538432 (C.D. Cal. Oct. 25, 2019).
11         It is well-established that a district court may dismiss an
12    action for failure to prosecute, failure to follow court orders, or
13    failure to comply with the federal or local rules.         See Fed. R. Civ.
14    P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962) (“The
15    power to invoke this sanction is necessary in order to prevent undue
16    delays in the disposition of pending cases and to avoid congestion in
17    the calendars of the District Courts.”).        In determining whether
18    dismissal is warranted, the Court considers five factors: (1) the
19    public’s interest in expeditious resolution of litigation, (2) the
20    Court’s need to manage its docket, (3) the risk of prejudice to
21    Defendants, (4) the public policy favoring the disposition of cases on
22    their merits, and (5) the availability of less drastic sanctions.
23    Ferdik, 963 F.2d at 1260-61; Omstead v. Dell, 594 F.3d 1081, 1084 (9th
24    Cir. 2010).
25         The Court finds that the delay here necessarily implicates both
26    the interest in expeditious resolution of litigation and the Court’s
27    need to efficiently manage its docket--the first and second factors--
28    and weighs in favor of dismissal.       See Yourish v. Cal. Amplifier, 191


                                             2
     Case 8:20-cv-00301-GW-PJW Document 13 Filed 06/16/20 Page 3 of 4 Page ID #:46



 1    F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s interest in expeditious
 2    resolution of litigation always favors dismissal.”); Pagtalunan v.
 3    Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (finding factors of public
 4    interest in expeditious resolution of case and court’s need to manage
 5    its docket weigh in favor of dismissal where litigant failed to pursue
 6    the case for almost four months).       Plaintiff’s failure to keep the
 7    Court apprised of his address has caused this action to come to a
 8    halt, impermissibly allowing Plaintiff to control the pace of the
 9    docket rather than the Court.      See Yourish, 191 F.3d at 990;
10    Pagtalunan, 291 F.3d at 642 (“It is incumbent upon the Court to manage
11    its docket without being subject to routine noncompliance of litigants
12    . . . .”).
13         The third factor--risk of prejudice to Defendants--also weighs in
14    favor of dismissal.     As time goes by, the witnesses’ memories begin to
15    fade and the evidence becomes stale, making it increasingly difficult
16    for Defendants to defend themselves against these charges.           See In re
17    Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1227 (9th
18    Cir. 2006) (“The law . . . presumes prejudice from unreasonable
19    delay.”).
20         The fourth factor--the general policy favoring resolution of
21    cases on the merits--weighs in Plaintiff’s favor.         See Pagtalunan, 291
22    F.3d at 643 (“Public policy favors disposition of cases on the
23    merits.”).   But this is the fourth time that mail sent by the Court
24    has been returned undeliverable and the Court is unable to resolve
25    this case on the merits without Plaintiff’s participation.           See
26    Ferdik, 963 F.2d at 1262 (“a district court’s warning to a party that
27    his failure to obey the court’s order will result in dismissal can
28


                                             3
     Case 8:20-cv-00301-GW-PJW Document 13 Filed 06/16/20 Page 4 of 4 Page ID #:47



 1    satisfy the ‘consideration of alternatives’ requirement”) (citation
 2    omitted).
 3           Finally, the fifth factor--availability of less drastic
 4    alternatives--also weighs in favor of dismissal.                           The Court is unable
 5    to impose a lesser sanction, e.g., monetary sanctions, because
 6    Plaintiff is proceeding IFP (and, therefore, does not have any money
 7    to pay sanctions) and because he cannot be found.
 8           Considering all five factors, the Court concludes that dismissal
 9    for failure to prosecute is warranted.                      See Ferdik, 963 F.2d at 1263
10    (concluding dismissal appropriate where supported by only three
11    factors); Pagtalunan, 293 F.3d at 643 (same).                         This action is
12    dismissed without prejudice.
13           IT IS SO ORDERED.
14
             DATED:         June 16, 2020.
15
16
17                                                        HON. GEORGE H. WU
                                                          UNITED STATES DISTRICT JUDGE
18
19
20
21    Presented by:
22
23
      PATRICK J. WALSH
24    UNITED STATES MAGISTRATE JUDGE
25
26
27
28    C:\Users\javiergonzalez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\XBVQY598\Ord_dismiss.fa
      ilure.prosecute.wpd




                                                         4
